In a proceeding pursuant to article 78 of the CPLR to compel issuance of building permits, etc., the appeal is from an order of the Supreme' Court, Suffolk County, dated November 28, 1972, which denied appellants’ motion to dismiss the petition and granted petitioner’s motion to enjoin appellants from proceeding to condemn petitioner’s property, pending determination of this proceeding. As to those portions of the order which are not appealable as of right, permission to appeal therefrom is hereby granted by Mr. Justice Benjamin (see CPLR 5701, subds. [b], [c]). Order modified by striking therefrom the provision which granted petitioner’s motion for a preliminary injunction and by substituting therefor a provision denying said motion. As so modified, order affirmed, without costs. In our opinion, under the circumstances herein, Special Term acted improvidently in staying a governmental agency from condemning property for a valid purpose. Hopkins, Acting P. J., Latham, Shapiro, Christ and Benjamin, JJ., concur.